DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ciurea et al (8,619,082) in view of Aliprandi et al (8,106,924) and further view of Zhang (9,648,346).
Regarding claim 1 Ciurea discloses,
 	Capturing a plurality of camera views using a plurality of cameras (note col. 20 lines 12-25, fig. 2 shows first camera, block 200 and second camera, block 202, fig. 3a block 300 shows field of view of first camera and fig. 3b block 302 shows field of view of second camera); 
  	Generating a depth map for each camera view (note col. 15 lines 40-43, Array cameras  use the disparity between the pixels in the images within a light field to generate a depth map ); 
 	Calculating a target view on a focal plane corresponding to a virtual camera (col. 18 lines 16-25, image is synthesized from a reference viewpoint, typically that of a reference focal plane 104 within the sensor 102)
  	Projecting a pixel on the target view to the plurality of camera views to obtain a plurality of projected pixels (col. 41 lines 16-18, computing the projections of pixels based upon distance)
 	Ciurea disclose setting a weighting of a projected pixel (note col. 31 lines 53-58, weighting projected pixels) Ciurea does not disclose setting to 0 if the depth value of the projected pixel on the first camera view is less than a virtual distance between the pixel on the target view and the corresponding camera.  Zhang discloses setting weighted vertex to zero (note col. 6 lines 10-14).  Ciurea and Zhang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include setting a weighting of a pixel in the system of Ciurea as evidenced by Zhang.  The suggestion/motivation for doing so provides weight maps may be used to control an adaptive compression scheme to maximize coding efficiency while minimizing network bandwidth usage
 (Note col. 1 lines 60- col. 2 lines 5) would have been obvious to combine Zhang with Ciurea to obtain the invention as specified by claim 1.
 	Ciurea disclose generating a refocused target view (note col. 25 lines 20-21, updated reference field of view).  Ciurea and Zhang does not clearly disclose blending projected pixel in accordance with weighting.  Aliprandi discloses blending the projected pixels in accordance with weighting (note col. 9 lines 37-49, cites blending all contributions including projected pixel are merged in account with weighting, respective target views).  Ciurea, Zhang and Aliprandi are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include blending projected pixel in accordance with weighting in the system of Ciurea and Zhang as evidenced by Aliprandi.  The suggestion/motivation for doing so provides real world scene application (note col. 1 lines 47-49).  It would have been obvious to combine Aliprandi with Ciurea and Zhang to obtain the invention as specified by claim 1.

Regarding claim 2 Ciurea discloses,
 	Wherein the pixel on the target view comprises a color value (fig. 8b-8i, color pixels rgb) or a grayscale value, and blending the projected pixel comprises calculating the color value or a grayscale value of the pixel on the target view by weighted averaging a color value or a grayscale value of the projected pixels on the plurality of camera views (note col. 43 lines 20-25).

Regarding claim 3 Ciurea discloses,
 	Capturing a plurality of depth maps using a plurality of depth sensors (col. 16 lines 40-45, depth map can be generated using the images captured by other Green cameras in the array camera)

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 4.  Prior art could not be found for the features generating a depth map for a camera view comprises: warping a depth image captured by a depth sensor in accordance with intrinsic matrices and extrinsic matrices of the depth sensor and camera.  These features in combination with other features could not be found in the prior art.  Claims 5-10 depend on claim 4.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7449. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 4, 2021
/GREGORY M DESIRE/               Primary Examiner, Art Unit 2664